Exhibit 10.47

EMISPHERE TECHNOLOGIES, INC. — MANNKIND CORPORATION
PATENT PURCHASE AGREEMENT

     This Patent Purchase Agreement (“Agreement”) is entered into by and between
Emisphere Technologies, Inc. (“Emisphere”) a Delaware corporation, having a
business address at 240 Cedar Knolls Road, Cedar Knolls, New Jersey 07927, and
MannKind Corporation, a Delaware corporation having a business address at 28903
North Avenue Paine, Valencia, California 91355 (“MannKind”).

RECITALS

     WHEREAS, Emisphere owns the Assigned Patents (as defined below);

     WHEREAS, MannKind desires to purchase the Assigned Patents from Emisphere;

     NOW, THEREFORE; the parties agree as follows:

1. DEFINITIONS

     1.1 Definitions. For purposes of this Agreement, the following words, terms
and phrases shall have the meanings assigned to them in this Section 1.1, unless
specifically otherwise stated.

          1.1.1 “Affiliate” means, with respect to a party, a corporation,
company or other entity that controls, is under common control or is controlled
by such party. For purposes hereof, “control” means the direct or indirect
ownership of over 50% of outstanding voting securities or shares of an entity;
provided that a corporation, company or other entity shall be deemed to be an
Affiliate (and be subject to the terms of this Agreement) only for so long as
such control continues.

          1.1.2 “Assigned Patents” means (a) those patents and patent
applications specifically set forth in Schedule 1; (b) all rights of priority in
any of the foregoing patents and patent applications, and any divisional,
continuation, continuation-in-part, substitute, request for continued
examination, renewal, reexamination, or reissue of any of the foregoing patents
and patent applications which have been or may be filed in the United States or
elsewhere in the world; and (c) any patents which may be granted on any of the
foregoing applications anywhere in the world. No other patents or patent
applications are included in the Assigned Patents.

          1.1.3 “Effective Date” means the date this Agreement has been executed
by both parties, as evidenced by the latter of the dates indicated in the
signature block.

          1.1.4 “FDA” means the U.S. Food and Drug Administration.

--------------------------------------------------------------------------------

2. TRANSFER AND ASSIGNMENT

     2.1 Patent Assignment. Emisphere hereby irrevocably transfers and assigns
to MannKind the entire right, title and interest in the Assigned Patents,
including the right to sue for any past infringement by any third party. The
Parties acknowledge that, as of the Effective Date, MannKind is the sole owner
of the Assigned Patents. Emisphere shall execute and deliver to MannKind the pro
forma patent assignment set forth in Exhibit 1, dated as of the Effective Date,
which MannKind will reasonably promptly record at the U.S. Patent and Trademark
Office (“USPTO”).

     2.2 Perfection of Rights. Emisphere agrees to take any steps specified by
Mannkind in writing (at MannKind’s expense) necessary to perfect MannKind’s
title or rights to any subject matter intended to be vested in MannKind pursuant
to this Agreement, including but not limited to executing oaths, assignments,
powers of attorney, applications, and other papers necessary or desirable to
fully secure to MannKind the rights, titles and interests conveyed herein.

     2.3 No Other Rights. Other than as expressly stated herein, no rights or
licenses are granted or may be construed under this Agreement, expressly, by
implication, inducement, estoppel or otherwise, with respect to any intellectual
property rights owned by or controlled by Emisphere or its Affiliates or by
MannKind or its Affiliates.

3. CONSIDERATION

     3.1 Patent Purchase Fee. The consideration for the Assigned Patents is Two
Million, Five Hundred Thousand Dollars ($2,500,000.00), payable as specified
below.

     3.2 Payment at Signing. MannKind agrees to pay Emisphere One Million, Five
Hundred Thousand Dollars ($1,500,000.00) within three business days of the
Effective Date.

     3.3 Payment at Time of FDA Filing. MannKind agrees to pay Emisphere Five
Hundred Thousand Dollars ($500,000) within five business days of the first to
occur of the following: (a) the date that the FDA accepts MannKind’s filing of a
New Drug Application for its Technosphere® Insulin product and an associated
pulmonary delivery system with the FDA, or (b) June 30, 2009.

     3.4 Payment at Time of FDA Approval. MannKind agrees to pay Emisphere Five
Hundred Thousand Dollars ($500,000) within five business days of the first to
occur of the following: (a) the date that MannKind obtains final approval from
the FDA of the application described in Section 3.3 above, or (b) September 30,
2010.

     3.5 Taxes. The payments described above do not include any taxes (including
any excise, sales, use, value added, withholding, and similar taxes), customs
duties, tariffs or license fees, and payments to Emisphere are payable in full
without reduction for any such taxes, duties, tariffs or fees. MannKind shall be
responsible for and shall indemnify Emisphere for any and all taxes, customs
duties, tariffs and license fees paid or payable, however designated, levied, or
based on payments to Emisphere hereunder, but excluding United States federal,
state and local taxes based on Emisphere’s net income.

--------------------------------------------------------------------------------

If Emisphere has the legal obligation to pay or collect any such taxes, duties,
tariffs, fees or other charges, excluding taxes on the net income of Emisphere,
the appropriate amount shall be invoiced to MannKind and paid by MannKind within
thirty (30) days after receipt of Emisphere’s invoice, unless MannKind provides
Emisphere with a valid tax or other exemption certificate issued or authorized
by the appropriate authority or provides Emisphere such other evidence requested
by Emisphere to establish such exemption. MannKind shall provide Emisphere or
its designee with official receipts issued by the appropriate taxing or other
authority or such other evidence as is reasonably requested by Emisphere to
establish that such taxes, duties, tariffs, fees or charges have been paid.

4. PATENT PROSECUTION, ENFORCEMENT AND DEFENSE

     4.1 Deliverables. On the Effective Date, Emisphere shall (a) deliver to
MannKind docket reports from Emisphere’s intellectual property in-house and/or
external counsel (the latter, “Legacy IP Counsel”) for the Assigned Patents; and
(b) instruct its in-house and/or Legacy IP Counsel to make accessible to
MannKind copies of all correspondence from the USPTO or any other patent office
relating to the Assigned Patents.

     4.2 Assigned Intellectual Property Rights. MannKind assumes responsibility
for all prosecution, maintenance and enforcement of the Assigned Patents at its
sole discretion, including retaining replacement counsel therefor. MannKind
acknowledges that Legacy IP Counsel is not required to undertake or continue any
prosecution of the Assigned Patents, but may do so upon mutual agreement with
MannKind.

     4.3 Patent Prosecution Assistance. Emisphere shall provide MannKind with
patent prosecution assistance pursuant to Section 4.1.

     4.4 Patent Enforcement/Defense Assistance. If mutually agreed between the
parties, Emisphere may provide MannKind with patent enforcement and/or defense
assistance pursuant to Section 4.2.

5. REPRESENTATIONS, WARRANTIES AND COVENANTS

     5.1 Mutual Representations and Warranties. Each party represents and
warrants to the other that:

          5.1.1 It has all requisite corporate power to enter into this
Agreement and to carry out the transactions contemplated by this Agreement;

          5.1.2 The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated by this Agreement have been
duly authorized by all requisite corporate actions on the part of such party;
and

          5.1.3 This Agreement has been duly and validly executed and delivered
by it and constitutes a legal and binding obligation, enforceable against it in
accordance with its terms.

--------------------------------------------------------------------------------

     5.2 Emisphere Representations and Warranties. Emisphere represents and
warrants that, as of the Effective Date: (a) Emisphere owns, and has the right
to assign, the entire right, title and interest in and to the Assigned Patents;
(b) there are no outstanding licenses, liens, security interests, claims,
options, or other grants or encumbrances with respect to the Assigned Patents;
(c) except for prosecution of the Assigned Patents before the USPTO, no actions,
suits, or claims have been filed or are pending before any court or governmental
agency challenging the validity or enforceability of the Assigned Patents; (d)
there are no reexamination, reissue, or interference proceedings before the
USPTO or any other patent office with respect to the Assigned Patents; (e) with
the exception of the Assigned Patents, Emisphere is not the assignee of any
pending patent applications or issued patents, containing claims which would
necessarily be infringed by practicing the current claims in the Assigned
Patents (i.e., as of the Effective Date), and no assignments of any such
applications or patents are owed to Emisphere by any inventors or third parties.

     5.3 Term of Representations and Warranties. The representations and
warranties contained in Sections 5.1 and 5.2 of this Agreement shall commence on
the Effective Date, and expire on the six (6) year anniversary thereof. Any
claims for breach thereof must be tendered within such six (6) year period.

     5.4 Disclaimers. Except as expressly stated in this Agreement, nothing
shall be construed as:

          5.4.1 constituting any representation or warranty that any claims in
the Assigned Patents will be granted by the relevant patent office(s);

          5.4.2 obligating any party to defend, indemnify or hold harmless any
other party from any suits, actions, claims or causes of action alleging
infringement of, misappropriation of or violation of any third party’s
intellectual property rights;

          5.4.3 imposing on any party an obligation to bring or prosecute
actions or suits against third parties for infringement; or

          5.4.4 requiring any party to furnish or disclose to any other party
any technical or other information whatsoever.

          5.5 Emisphere Covenant Not to Sue. Emisphere covenants that it will
not assert against MannKind, or MannKind’s manufacturers, licensees,
distributors or customers, any claim of direct or indirect patent infringement
arising from the manufacture, sale, import, distribution or use of any
diketopiperazine-based delivery system for biologically active agents. Emisphere
agrees that this covenant not to sue is and shall be binding on its affiliates,
successors, licensees and assignees.

--------------------------------------------------------------------------------

6. LIMITATION OF LIABILITY

     IN NO EVENT WILL EITHER PARTY BE LIABLE FOR ANY INDIRECT, PUNITIVE,
SPECIAL, INCIDENTAL, OR CONSEQUENTIAL DAMAGES IN CONNECTION WITH OR ARISING OUT
OF THIS AGREEMENT, OR FOR LOSS OF PROFITS, LOSS OF DATA, OR ANY OTHER ECONOMIC
LOSS, HOWEVER IT ARISES AND ON ANY THEORY OF LIABILITY, WHETHER IN AN ACTION FOR
CONTRACT, STRICT LIABILITY, OR TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, WHETHER
OR NOT EITHER PARTY OR THEIR AFFILIATES HAVE BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGE AND NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE OF ANY REMEDY.
NEITHER PARTY SHALL BE LIABLE UNDER THIS AGREEMENT FOR ANY AMOUNT IN EXCESS OF
THE CONSIDERATION PAID HEREUNDER BY MANNKIND FOR ANY AND ALL CLAIMS FOR BREACH
OR INDEMNIFICATION HEREUNDER IN THE AGGREGATE.

7. MISCELLANEOUS

     7.1 Notices.

          7.1.1 Any notice or other communication required or permitted to be
given hereunder shall be in writing and shall be delivered in person or sent by
certified mail, charges prepaid, or overnight courier, addressed as follows:

To MannKind:       To Emisphere:     MannKind Corporation  Emisphere
Technologies, Inc.  Attention: David Thomson, General  Attention: General
Counsel  Counsel  240 Cedar Knolls Road  28903 North Avenue Paine  Cedar Knolls,
New Jersey 07927  Valencia, California 91355         


          7.1.2 Any such notice or other communication shall be deemed to have
been given and received on the day on which it was personally delivered or, if
mailed, on the third (3rd) business day following the date of mailing or, if
couriered overnight, on the next following business day.

          7.1.3 Either party may change its address for service at any time by
giving notice to the other party in accordance with this Section 8.

     7.2 Entire Agreement. This Agreement, together with the agreements
specifically contemplated herein or entered into or delivered in connection
herewith, constitutes the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements. There are no
conditions, covenants, agreements, representations, warranties or other
provisions, express or implied, collateral, statutory or otherwise, relating to
the subject matter hereof except as herein provided or as provided in other
documents executed and delivered by the parties in connection herewith.

     7.3 Governing Law; Jurisdiction/Venue. This agreement shall be construed,
interpreted and enforced in accordance with, and the respective rights and
obligations of the parties shall be governed by, the laws of the State of
Delaware without reference to choice of laws or conflict of laws principles.

--------------------------------------------------------------------------------

If Emisphere brings an action to enforce or otherwise relating to this
Agreement, it shall bring such action in the state or federal courts located in
Los Angeles County, California. If MannKind brings an action to enforce or
otherwise relating to this Agreement, it shall bring such action in the state or
federal courts located in Westchester County, New York (or, if no federal court
is located in Westchester County, the federal court serving Westchester County).
This choice of jurisdiction and venue does not prevent either party from seeking
injunctive relief with respect to a violation of intellectual property rights or
confidentiality obligations in any appropriate jurisdiction. In any lawsuit
arising out of or relating to this Agreement, the prevailing party shall recover
its reasonable costs and attorney fees.

     7.4 Severability. If any provision of this Agreement is determined by a
court of competent jurisdiction to be invalid, illegal or unenforceable in any
respect, such determination shall not impair or affect the validity, legality or
enforceability of the remaining provisions hereof, and each provision is hereby
declared to be separate, severable and distinct. To the extent that any such
provision is found to be invalid, illegal or unenforceable, the parties hereto
shall act in good faith to substitute for such provision, to the extent
possible, a new provision with content and purpose as close as possible to the
provision so determined to be invalid, illegal or unenforceable.

     7.5 Amendment and Waivers. No amendment or waiver of any provision of this
Agreement shall be binding on either party unless consented to in writing by
such party. No waiver of any provision of this Agreement shall constitute a
waiver of any other provision, and no waiver shall constitute a continuing
waiver unless otherwise provided.

     7.6 Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original and all of which taken together shall
constitute one and the same instrument.

     7.7 Rules of Construction. Unless the context otherwise requires, in this
Agreement:

          7.7.1 The words “include,” “includes” and “including” means “include,”
“includes” or “including,” in each case, “without limitation;”

          7.7.2 Reference to any agreement or other instrument referred to
herein shall mean such agreement or other instrument as amended, modified,
replaced or supplemented from time to time to the extent permitted by applicable
provisions thereof and by this Agreement;

          7.7.3 The division of this Agreement into Sections, paragraphs,
Schedules and Exhibits and the insertion of headings and an index are for
convenience of reference only and shall not affect the construction or the
interpretation of this Agreement;

--------------------------------------------------------------------------------

          7.7.4 Unless otherwise specified herein, any reference in this
Agreement to a Section, paragraph, Schedule or Exhibit refers to the specified
Section or paragraph of or Schedule or Exhibit to this Agreement;

          7.7.5 The terms “this Agreement,” “hereof,” “herein,” “hereunder” and
similar expressions refer to this Agreement and not to any particular part,
Section, paragraph or other provision hereof;

          7.7.6 Reference to any statute shall be deemed to be a reference to
such statute as amended, reenacted or replaced from time to time;

          7.7.7 Time periods within which a payment is to be made or any other
action is to be taken hereunder shall be calculated excluding the day on which
the period commences and including the day on which the period ends; and

          7.7.8 The parties hereto acknowledge that their respective legal
counsel have reviewed and participated in settling the terms of this Agreement
and that any rule of construction to the effect that any ambiguity is to be
resolved against the drafting party, shall not be applicable in the
interpretation of this Agreement.

     IN WITNESS WHEREOF, the parties have agreed as of the date first written
above.

EMISPHERE TECHNOLOGIES, INC.        MANNKIND CORPORATION      Signature:  /s/
Paul Lubetkin  Signature:  /s/ David Thomson  Paul Lubetkin  David Thomson  Vice
President, General  Vice President, General  Counsel, and Corporate  Counsel,
and Corporate  Secretary  Secretary    Date: February 8, 2008  Date: February 8,
2008 


--------------------------------------------------------------------------------

SCHEDULE 1 – ASSIGNED PATENTS (INCLUDING PATENT
APPLICATIONS)

TITLE U.S. PATENT (OR PATENT ISSUE/FILING DATE   APPLICATION) NO.    
Diketopiperazine-based delivery U.S. Patent No. 5,693,338 Filed: 09/29/1994  
systems   Issued: 12/02/1997   Diketopiperazine-based delivery U.S. Patent No.
5,976,569 Filed: 04/29/1997   systems   Issued: 11/02/1999   Carbon-substituted
U.S. Patent No. 6,331,318 Filed: 09/30/1994   diketopiperazine delivery systems
  Issued: 12/18/2001   Carbon-substituted U.S. Patent No. 6,395,774 Filed:
08/13/2001   diketopiperazine delivery systems   Issued: 05/28/2002  
Carbon-substituted U.S. Patent No. 6,663,898 Filed: 04/19/2002  
diketopiperazine delivery systems   Issued: 12/16/2003   Carbon-substituted U.S.
Patent No. 6,906,030 Filed: 05/21/2003   diketopiperazine delivery systems  
Issued: 06/14/2005   Carbon-substituted U.S. Patent No. 7,276,534 Filed:
02/18/2005   diketopiperazine delivery systems   Issued: 10/02/2007  
Carbon-substituted U.S. Patent Application No. Filed: 09/21/2007  
diketopiperazine delivery systems 11/859,506 Issued: n/a

 




--------------------------------------------------------------------------------

 

Exhibit 1 – Patent Assignment Form (attached)

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

ASSIGNMENT OF PATENT RIGHTS

     This ASSIGNMENT OF PATENT RIGHTS, dated February 8, 2008 (this
“Assignment”), is entered into by Emisphere Technologies, Inc., a Delaware
corporation having a business address at 240 Cedar Knolls Road, Cedar Knolls,
New Jersey 07027 (“Assignor”), for the benefit of MannKind Corporation, a
Delaware corporation having a business address at 28903 North Avenue Paine,
Valencia, California 91355 (“Assignee”).

     WHEREAS, Assignor has agreed to sell and assign, and the Assignee has
agreed to buy and acquire all of Assignor’s rights, title and interests in and
to the letters patents and patent applications set forth in Exhibit A attached
hereto (the “Assigned Patents and Patent Applications”).

     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Assignor hereby assigns and
transfers to Assignee any and all worldwide rights, title and interests Assignor
holds, or may hold, in and to the Assigned Patents and Patent Applications,
together with all rights derived therefrom, including but not limited to the
right to sue for and collect damages for past, present and future infringement.

     Assignor further agrees that, should additional or further documentation of
the assignment be required for whatever reason, Assignor will, without further
consideration, provide or execute such other information or documents as may be
necessary upon Assignee’s reasonable request.

     This Assignment shall be binding on and shall inure to the benefit of, the
parties hereto and their respective successors and assigns. This Assignment will
be governed by, and construed in accordance with, the internal laws of the State
of Delaware applicable to contracts executed and performed entirely therein,
without regard to the principles of choice of law or conflicts or law of any
jurisdiction. If any term or other provision of this Assignment is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Assignment will nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto will
negotiate in good faith to modify this Assignment so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible. This Assignment may be executed in
one or more counterparts, and by the different parties hereto in separate
counterparts, each of which when executed will be deemed to be an original but
all of which taken together will constitute one and the same agreement.

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, Assignor has caused this Assignment of Patent Rights to
be executed by its duly authorized representatives effective as of the date
first written above.

    Emisphere Technologies, Inc.      By:  /s/ Paul Lubetkin  Name: Paul
Lubetkin  Title: V.P, General Counsel, and  Secretary 



 

STATE OF NEW JERSEY

COUNTY OF MORRIS

     On this 11th day of February, 2008, before me, a Notary Public in and for
said State, personally appeared Paul Lubetkin personally known to me (or proved
to me on the basis of satisfactory evidence) to be the person(s) whose names(s)
is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or entity
upon behalf of which the person(s) acted, executed the instrument.

WITNESS, my hand and official seal.

  /s/ Francis Van Ness  Notary Public 


--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNED PATENTS AND PATENT APPLICATIONS

TITLE U.S. PATENT (OR PATENT ISSUE/FILING DATE   APPLICATION) NO.    
Diketopiperazine-based delivery U.S. Patent No. 5,693,338 Filed: 09/29/1994  
systems   Issued: 12/02/1997   Diketopiperazine-based delivery U.S. Patent No.
5,976,569 Filed: 04/29/1997   systems   Issued: 11/02/1999   Carbon-substituted
U.S. Patent No. 6,331,318 Filed: 09/30/1994   diketopiperazine delivery systems
  Issued: 12/18/2001   Carbon-substituted U.S. Patent No. 6,395,774 Filed:
08/13/2001   diketopiperazine delivery systems   Issued: 05/28/2002  
Carbon-substituted U.S. Patent No. 6,663,898 Filed: 04/19/2002  
diketopiperazine delivery systems   Issued: 12/16/2003   Carbon-substituted U.S.
Patent No. 6,906,030 Filed: 05/21/2003   diketopiperazine delivery systems  
Issued: 06/14/2005   Carbon-substituted U.S. Patent No. 7,276,534 Filed:
02/18/2005   diketopiperazine delivery systems   Issued: 10/02/2007  
Carbon-substituted U.S. Patent Application No. Filed: 09/21/2007  
diketopiperazine delivery systems 11/859,506 Issued: n/a

 




--------------------------------------------------------------------------------